4eDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I.    Claims 1-3, 8, 12, 15-17, 29, and 32-35 are directed to a security device and method whereby the security device comprises couplers and an engine for managing the interface between a control system and a component.  The device and methods includes the failover consequences in response to isolating the component from the control system.  Although classified in at least G05819/4183 the invention is directed at countermeasures (isolation) and is classified in H04L63/145 Countermeasures against malicious traffic the attack involving the propagation of malware through the network, e.g. viruses, Trojans or worms.  

 	Group II.    Claims 4-13 and 21-29 and 21 are directed a device and method for monitoring diagnostics of the usage of the component.  Diagnostic data is captured and transferred to the component device via the security device to include requirements for recovery API. Although classified in at least G05B 19/4185 the invention is further directed to  H04L63/1425 for anomaly detection   

            The inventions are independent or distinct, each from the other because:
            Groups I and II are directed to related inventions of specifying criteria to connect a component to a control system via a security device and  isolate component from the control system (Group I) such that once monitoring the connection of the component system and detecting an anomaly will trigger mitigation actions in response to the detection. (Group II). The 

           Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

           Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

           Each of the identified groups recite subject matter that would require entirely different search strategies and additional search burden based on different classification and claim scope outlined above.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.



           Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

3.  A telephone call was made to Joseph Hawkins on 10/28/2021to request an oral election to the above restriction requirement, but did not result in an election being made.  The parties met to discuss election of the claims. The Examiner finds Group 1 are Coupling claims consisting of claims 1-5, 9, 15-16, and 31-35. Group II are Mitigation claims consisting of claims 6-8 and 21-26. It is noted that claims 15 and 16 provide for a fail over process which is dependent on a fault component and providing alternative functionality. Applicant representative will consult with client on election. Applicant stated a consult with the client is needed.  Applicant has subsequently submitted proposed amendments but no further communication has taken place as of this action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM B JONES/Examiner, Art Unit 2491                                                                                                                                                                                                        7/30/2021